        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 1 of 15




                     RENEWED SHORT-FORM BAIL APPLICATION
                              ASIF MASOOM QAZI

Background:

        Mr. Asif Qazi submitted an initial request for bail on May 14, 2020. (Dkts. 171-6). On
May 25, 2020, in response to this Court’s May 24, 2020 Order Re Domestic Violence (Dkt. 200),
Mr. Qazi submitted an update to that request explaining the circumstances of his 2019 arrest for
domestic battery. (Dkt. 248-7). His application was denied without prejudice in Bail Order No.
11. See Dkt. 204. Mr. Qazi respectfully resubmits his application in light of changed
circumstances, namely his increased risk of serious illness or death amidst the crisis outbreak in
Mesa Verde, his inability to access adequate medical care from a facility that has “responded to
the health crisis in such a cavalier fashion” that they have “put the detainees at serious risk of
irreparable harm,” see Dkt. 500 (Order Granting TRO), and newly-available evidence related to
his criminal history and to an evaluation of whether he poses a danger to the community (he does
not).

         Since that order, Mr. Qazi has obtained a psychological evaluation from Dr. Susan Wilde,
PsyD and expert on domestic violence, which states that Mr. Qazi does not fit the profile of a
domestic batter. Given that Mr. Qazi has only a single arrest for domestic violence. Mr. Qazi has
also obtained confirmation from his probation officer, Jenny Minor, that he has complied with all
conditions of probation and will continue to be subject to strict probation conditions upon
release. See Letter from Jenny Minor (“Minor Ltr.”). Regarding Mr. Qazi’s June 7, 2019,
conviction for possession of handgun ammunition, Mr. Qazi presents additional evidence that the
Vallejo police, who made that arrest. have been involved in a pattern of serious misconduct and
illegal activity. This evidence corroborates previous statements by Mr. Qazi and his public
defender Nick Filloy that his vehicle had been illegally searched.

         Finally, the current dangerous conditions at the Mesa Verde Detention Facility pose an
especially high risk to Mr. Qazi’s health and safety. He is detained in Dorm C, which has Mr.
Qazi, who is asthmatic and uses an inhaler, reports feeling more shortness of breath than usual in
the last few weeks. He has also been suffering severe stomach pain and gas. He has not received
sufficient medical treatment for these symptoms. The density of Dorm C also increased
significantly this week when Defendants moved class members in Dorm B—who for days had
been commingled with 5 class members who ultimately tested positive for the virus—into Dorm
C, increasing his likelihood of exposure to the virus.

       In light of these changed circumstances, Mr. Qazi respectfully requests this Court
reconsider his bail application.


11. Medical condition(s) that put detainee at risk:

        In addition to his previously reported asthma, Mr. Qazi reports suffering from a sinus
infection. Currently, he is only able to breathe through one nostril. In the past few weeks, he has
been experiencing more shortness of breath than usual. He reports using his inhaler every day,
        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 2 of 15




several times per day. In the last two weeks, Mr. Qazi also has begun experiencing severe
stomach pains and gas.

        Worried that these worsening symptoms may be related to COVID-19, Mr. Qazi
submitted a request for medical attention on August 1. On that date, he was taken to the medical
area of the facility. There, he was placed in a holding cell with three other individuals to wait his
turn to see the nurse practitioner. Mr. Qazi believes they were from a different dorm because he
did not recognize them. The cell did not have room for them to stay six feet apart. During the
visit, Mr. Qazi was simply prescribed probiotics and returned to his dorm. Mr. Qazi is afraid to
request further care because of the possibility for COVID exposure from waiting in the holding
cell.

        Mr. Qazi is currently detained in Dorm C. Because individuals from Dorm B who tested
negative for COVID-19 (but who spent days awaiting test results commingled with people who
tested positive) were moved into the dorm, there are currently about 52 people in the dorm. Mr.
Qazi does not share a bunk, but the bunks on all sides of him are occupied. To the left of him is a
person who was transferred from state prison last week. To the right of him is someone who was
brought from Dorm B was exposed to COVID there. Mr. Qazi sleeps just feet away from these
individuals and fears they have exposed him to COVID.

13. Felony or misdemeanor convictions, including date and offense:

        Mr. Qazi has a single domestic violence arrest, in 2019, for domestic battery. No charges
were filed in that case. Both Mr. Qazi and his wife Raquel O’Brien Qazi, the alleged victim,
maintain that there no violence involved in that incident. Ms. O’Brien Qazi stated that Mr. Qazi
has never been violent with her. See Dkt. 248-7.

        On July 17, 2020, Mr. Qazi underwent a psychological evaluation by Dr. Susan Wilde,
Psy.D (“Psych. Eval”). Dr. Wilde has served as a clinical psychologist at San Quentin State
Prison, where she was responsible for providing mental health screening, treatment planning risk
assessment for adult male inmates. Dr. Wilde has also served as an expert witness regarding
trauma, especially that related to domestic violence, in criminal courts. See CV of Dr. Susan
Wilde.

        Dr. Wilde states that, in her professional opinion, Mr. Qazi “does not present with any of
the markers of a domestic batterer. See Psych. Eval. at 1. She notes that “[v]arious studies of
male domestic abusers show that they typically present clinical personality patterns,” such as
narcissism, antisocial behavior or depression. Most “also present with problems of alcohol or
drug abuse.” Id. at 3. Her evaluation found that Mr. Qazi displayed none of these traits, and has
no history of drug or alcohol abuse. Her analysis is additional evidence that Mr. Qazi does not
present a danger to his wife if released.

        Mr. Qazi also submits a letter in which he gives his own explanation of the 2019 arrest.
As Ms. O’Brien’s declaration also explained, see Dkt. 248-7, Mr. Qazi states that the arrest
occurred because Ms. O’Brien falsely accused him of hitting her, because he had locked her out
of their home. Nevertheless, Mr. Qazi takes responsibility for his actions leading up to the arrest;

                                                  2
                                                                                  Asif Masoom Qazi
        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 3 of 15




as he states: “I’m ashamed not just because I let my emotions get a hold of me and I didn’t treat
my wife with respect, but also because the police had to come and mediate our argument and
misunderstanding. See Letter from Asif Qazi.

        As detailed in his initial bail application, Mr. Qazi’s most recent conviction stems from
an arrest in which Vallejo police officers found a handgun hanging in the engine compartment of
his vehicle, during a traffic stop and illegal search his public defender characterizes as “illegal.”
See Dkt. 171-6 at 2. Mr. Qazi’s public defender also described “coercive” plea tactics used by
the District Attorney in Mr. Qazi’s case. Id. Recent developments show that Mr. Qazi’s
experience fits a pattern of serious misconduct by the Vallejo Police Department, in which the
District Attorney’s office is complicit.

        On June 5, 2020 Attorney General Javier Becerra announced that he would be conducting
an extensive review of the Vallejo Police Department after they were responsible for several
high-profile shootings. (Press Release, “Attorney General Becerra Announces Agreement to
Review and Reform Vallejo Police Department Policies and Practices” (July 5, 2020), available
at https://oag.ca.gov/news/press-releases/attorney-general-becerra-announces-agreement-review-
and-reform-vallejo-police). On July 28, 2020, investigative reporters revealed that a “secretive
clique within the Vallejo Police Department has commemorated fatal shootings with beers,
backyard barbecues, and by bending the points of their badges each time they kill in the line of
duty.” The investigation uncovered that, in 2019, “the tradition became known at the highest
levels of Vallejo city government and the district attorney’s office.” (Geoffrey King, Open
Vallejo, “Vallejo police bend badges to mark fatal shootings” (July 28, 2020), available at
https://openvallejo.org/2020/07/28/vallejo-police-bend-badge-tips-to-mark-fatal-shootings/).

       Finally, Mr. Qazi has also obtained a letter from his probation officer, Jenny Minor of the
Solano County Probation Department, confirming that he complied with all conditions of
probation up until his detention in February 2020. Ms. Minor notes that Mr. Qazi completed his
sentence, reported as directed to Probation, and was paying off all fines and fees. She notes her
records confirm Mr. Qazi maintained employment with IronWorkers Local Union 378.

17. Proposed custodian, including address and phone number, and description of proposed
release residence:

        Mr. Qazi’s proposed custodian and wife, Raquel O’Brien Qazi, is aware of the COVID-
19 outbreak at Mesa Verde. Neither she nor their two daughters are medically vulnerable. The
family lives in a two-bedroom apartment. Ms. O’Brien Qazi is prepared to vacate her bedroom
and share a bedroom with the girls so that Mr. Qazi can have a room in which to quarantine. Ms.
O’Brien Qazi understands that Mr. Qazi cannot have contact with family members during the
quarantine period, and is prepared to provide him food and transportation to medical
appointments.

       Should Mr. Qazi at any point not be able to stay in the home, the Kern Welcoming and
Extending Solidarity to Immigrants has confirmed with his counsel that they have sufficient
funding to pay for a hotel stay during the quarantine period.



                                                  3
                                                                                 Asif Masoom Qazi
        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 4 of 15




        Finally, Mr. Qazi will be eligible to enroll as a dependent on Ms. Qazi’s Kaiser health
insurance plan upon his release. In the interim until those benefits take effect, Dr. Ian Kim, a
licensed primary care physician, has committed to providing Mr. Qazi with a plan of care if
released. Dr. Kim previously arranged for medical care for another class member who was
recently released after testing positive for COVID-19, and he has ample experience in connecting
with local pro bono medical providers.

20. Other information relevant to bail determination:

        There is an outbreak of COVID-19 at Mesa Verde that is uncontrolled and that places
the lives and health of detainees at risk. There are currently at least ten detainees who have been
confirmed positive for COVID-19 while in ICE custody there. Others have been identified as
symptomatic but whose test results have not yet returned. Dkt. 484-1 ¶ 6; TRO Mtn. at 4; Dkt.
482 at 4. In recent weeks, there have also been 16 staff members who are confirmed to have
tested positive for COVID-19. This number constitutes more than 10% of all staff at Mesa
Verde. It is nonetheless likely a severe underestimate given the lack of any comprehensive
testing program in place, or any available testing for GEO staff.

        Defendants ICE and GEO have shown a lack of concern for the health and safety of
detainees, providing limited information to detainees or their counsel concerning the spread of
COVID-19 in the facility and not taking either proactive or reactive steps to ensure the health
and safety of those in their custody. Defendants have delayed universal testing of detainees for
COVID-19 for months, apparently concerned about what the results of that testing would reveal
and what logistical obstacles would be created by an outbreak. Exhs. L, M to MacLean
Declaration in Support of Pls. Mtn for TRO, Aug. 4, 2020. Now, in the face of a verified
outbreak, Defendants continue to drag their heels—providing tests that will not produce results
for “four to seven days”, Dkt. 484-1 ¶ 9, and maintaining people in close quarters while the
results are pending. Id. at ¶¶ 8-9. Indeed, Mr. Qazi himself was tested for COVID-19 earlier this
week, but does not yet have his results or know when he will have them.

        Rather than communicating about health risks to vulnerable individuals, they have tried
to absolve themselves of responsibility and seek to maintain secret the evidence of deteriorating
health conditions of people in custody. Dkt. 477-30 ¶¶ 9-11 (ICE released an elderly and
medically vulnerable individual to the emergency room of a hospital after he tested positive for
COVID-19, and refused to allow the man to speak with his counsel until he was released from
custody); Id. at ¶ 17 (GEO covered the windows of isolation cells and wheeled out a medically
vulnerable man infected with COVID-19 in a stretcher); TRO Mtn. at 5 (Defendants refused to
provide basic information in response to inquiries from Plaintiffs’ counsel concerning reports of
COVID-infected medically vulnerable class members). This is inconsistent with the
recommendations of medical and public health experts.

        It is the recommendation of medical and public health experts that individuals who are
exposed to COVID-19 are safer outside of detention facilities than inside so long as they are able
to safely quarantine. See, e.g., Dkt. 5-1 ¶ 32.




                                                 4
                                                                                Asif Masoom Qazi
        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 5 of 15




        The current circumstances require a re-evaluation of Mr. Qazi’s bail application. His
continued detention places not just his life and health in jeopardy, but also places the lives and
health of detention center personnel (at high risk of exposure from the outbreak, and increased
risk with more detainees infected) and the general public (detrimentally affected by an outbreak
of COVID-19 in a congregate facility, particularly given the increasingly uncontrolled spread).

        If granted release, Mr. Qazi is prepared to comply with more stringent conditions on
release, should the Court order them. Mr. Qazi understands that he has been exposed to COVID-
19, and states that he would never want to expose his family and community to that risk.


21. Attached are
- Psychological Evaluation by Dr. Susan Wilde, Psy.D
- Dr. Wilde’s CV
- Letter from Jenny Minor, Solano County Probation Department
- Letter from Asif Qazi

This application was prepared using information provided by Lisa Knox, Mr. Qazi’s immigration
attorney. Ms. Knox provided the attached documentation. All information in this application is
accurate based on information and belief. Undersigned reviewed the information herein as well
as the prior related filings.

Respectfully submitted,

/s Bree Bernwanger
Bree Bernwanger




                                                 5
                                                                                Asif Masoom Qazi
                Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 6 of 15
                                                                                      Asif Masoom Qazi

Wilde Ps ycholo gical Asso ciates                                            Name / DOB / Gender
  EVALUATING PSYCHOLOGIST – SUSAN M. WILDE, PSY.D.                           Asif Masoom Qazi
CONFIDENTIAL PSYCHOLOGICAL EVALUATION                                                                   Male

Date Patient First Examined                Date of Most Recent Examination                   Frequency of Visits
7/17/2020                                  7/17/2020                                         1 visit

REFERRAL QUESTION: This man was referred for psychological evaluation as part of his petition for bond in relation
to his immigration status case. The questions posed are whether Mr. Qazi meets the profile of a domestic batterer.
SUMMARY OF FINDINGS:
    This young man has presented himself to law enforcement and to ICE when requested; he has married, and
dedicates himself to the care of his wife and daughters and his widowed mother. He does not present with any of
the markers of a domestic batterer; he is without personality disorder, and no history of repeated arrests and
convictions that are typical of batterers.
    Mr. Qazi’s early criminal record appears to be the natural result of nefarious peer influence, and the ‘gun charge’
appears dubious in light of Mr. Qazi’s marriage, his work ethic, and his dedication to taking care of his family. It
seems unlikely that he would ‘re-offend’; much more likely is Mr. Qazi joining the electricians’ union and continuing
to take care of his family.
GENERAL OBSERVATIONS:
  [Note: this gentleman was interviewed and examined in English, by Susan Wilde, Psy.D., by telephone, as Mr.
Qazi is currently detained by ICE at the GEO facility, Mesa Verde, in Bakersfield. Records provided by his attorney
were reviewed, including:
    DHS submission for case of Asif Qazi;
    Medical records of Asif Qazi from Mesa Verde Detention Center;
    Short form bail application for Mr. Qazi and supporting documents; and
    Declaration of Raquel O’Brien Qazi.]
METHODOLOGY:
 Mr. Qazi was evaluated through various psychological clinical methods, including:
       Structured Clinical Interview for DSM-5 (SCID-5) a series of standardized questions about family, history,
        conditions, symptoms, complaints, etc. The structured interview helps the clinician make diagnoses based
        on the Diagnostic and Statistical Manual of Mental Health Disorders, 5th Edition (DSM-5).
       Mental Status Exam- a review of appearance, behavior/psychomotor activity, attitude toward examiner,
        affect and mood, speech and thought, perceptual disturbances, orientation and consciousness, memory
        and intelligence, reliability, judgment, and insight.
VALIDITY and MALINGERING RULE OUT:
   There are two kinds of misreporting experience: ‘faking bad’, in which the narrator reports excessive or invented
symptoms or suffering in order to achieve a secondary gain; and ‘faking good’, in which the narrator masks or
denies the presence or intensity or presence of symptoms or suffering.
   Mr. Qazi displayed no tendency toward embellishment or defensiveness. If anything, he is trying to present
himself as less symptomatic than he actually might be. Mr. Qazi is not malingering.
EVALUATION:
   Mr. Qazi is a 31-year-old, short statured, well nourished, Bengladeshi immigrant man, who by self-report is yyy
cm tall (five feet ten inches), and weighs 170 pounds.
   The results of Mr. Qazi’s structured clinical interview indicate the presence of Major Depression and Post
Traumatic Stress Disorder (PTSD).
PRESENT ILLNESS:
   Mr. Qazi currently endorses the symptoms for Panic Disorder, in that he has experienced panic attacks and the
most recent one occurred only a few days before the interview. Mr. Qazi also endorses the symptoms for
Generalized Anxiety Disorder: significant daily worry that is difficult to control, that causes sleep disturbance,
restlessness, irritability, and distractedness




                                                        Page 1
               Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 7 of 15
                                                                                   Asif Masoom Qazi      A

PAST HISTORY OF MENTAL DISORDER:
  Mr. Qazi has no history of psychiatric hospitalizations or of outpatient mental health treatment.
FAMILY, SOCIAL, AND ENVIRONMENTAL HISTORY:
   Family & Marriage: Mr. Qazi is the younger of two siblings born to Bengali parents, all of whom migrated to the U.S.
   when Mr. Qazi was a young child. His father is now deceased, and his mother lives alone in Berkeley: she is an
   LPR. His oldest brother (33) lives in New York. Mr. Qaz’si biological daughter Desirai (9), lives in shared custody
   between him and her mother; he has a step-daughter Soleil (8), the daughter of his wife Raquel (25). Their
   household contains Mr. Qazi and his wife and step-daughter, and part of the time, also his daughter.
       Mr. Qazi is the primary financial support forhis wife and their two daughters, and also provides significant
   financial support to his widowed mother
   Trauma: Mr. Qazi denies any exposure to traumatic experience.
   Education: Mr. Qazi completed high school in the U.S. and also two years of college.
   Work: Mr. Qazi had been working as a union iron-worker at the time of his detention by ICE. He was preparing to
   take exams with the electrician’s union.
   Medical Problems and Treatment: Mr. Qazi has suffered with asthma for some time. He also recalls having once a
   positive TB test.
   Religious affiliation: Mr. Qazi is a practicing Muslim who is involved in his mosque and the social support systems
   there.
   Alcohol and Drug Abuse: Mr. Qazi denies any history of personal problems with drugs or alcohol.
   Criminal Justice: Mr. Qazi has a criminal record:
      January 2008        (age 19) Convicted of robbery (PC 211). Mr. Qazi had been spending time with nefarious
                          other male youth, who were mugging people for their cell phones. He regrets that youthful
                          lack of judgment (all 4 other counts dismissed)
      Spring 2010         (age 21) Pleads guilty to accessory after the fact (all 4 other counts dismissed)
      November 2016 Police discovered a loaded, unregistered handgun hidden in the hood of Mr. Qazi’s car. Mr.
                    Qazi denies any knowledge of that gun. His public defender asserted that the location of
                    the firearm was the result of an illegal search, and that there was no evidence linking Mf.
                    Qazi to the gun.
      September 2019 Police arrested Mr. Qazi after a disagreement with his wife who initially reported physical
                     violence which then she immediately recanted. No charges were filed due to insufficient
                     evidence.
   Migration: Mr. Qazi migrated from Bangladesh at age 9 with his family, in 1998. He has resided in California since
   that time.
MENTAL STATUS EXAMINATION:
A) Attitude and Behavior:
   Mr. Qazi was conscious, alert, and oriented x4. He was attentive, and his concentration was good – he could
accurately spell backwards a common five-letter English word, and his performance on serial sevens was within
normal limits. Mr. Qazi’s immediate recall was mildly impaired – he could recall two of three words at one minute --
and his long-term memory was somewhat sluggish.
   Mr. Qazi’s stream of thought was clear, coherent, and preoccupied with themes of worry about his family; his
speech was articulate and normally paced.
   Mr. Qazi’s judgment, insight and impulse control were good. His movement and gaze were normal.
   Mr. Qazi’s mood was dysphoric and anxious. He presented as friendly, shy, and optimistic. Mr. Qazi was polite,
pleasant, open, cooperative, and engaged with the examiner.
B) Intellectual Functioning/Sensorium:
    No IQ testing was conducted for this evaluation. Mr. Qazi’s sensorium and reality testing were intact.




                                                        Page 2
                 Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 8 of 15
                                                                                          Asif Masoom Qazi       A


C) Affective Status:
   Mr. Qazi denies any history of suicidal ideation. He endorses the symptoms for Panic Disorder, in that he has
experienced panic attacks and the most recent one occurred only a few days before the interview. Mr. Qazi also
endorses the symptoms for Generalized Anxiety Disorder: significant daily worry that is difficult to control, that
causes sleep disturbance, restlessness, irritability, and distractedness.
D) Reality Contact:
   Mr. Qazi did not display any observable signs of internal preoccupation, response to internal stimuli, confusion,
lability, grossly disorganized behavior, loose associations, hyperbole, or elliptical or tangential thought/speech
responses. He is not suffering from any thought disorder or schizophrenia spectrum disorder.
SOCIAL FUNCTION:
  Mr. Qazi is a social man who is dedicated to his family, and also enjoys the camaraderie of his fellow union
workers.
CURRENT MEDICATIONS:
   Mr. Qazi denies ever taking any prescription psychiatric medication.
DIAGNOSIS: (DSM-5 and ICD-10)
   Mental Disorders     F43.10        Panic Disorder
                        F33.2         Generalized Anxiety Disorder

    Medical Disorders      J45.991 Asthma
                           J30.2   Seasonal pollen allergies
    Psychosocial           X63.5      Separation from wife and children
      Stressors            Z65.3      Stressors related to immigration detention and status
    Global Functioning                     GAF = 52               highest GAF past year = 60
RECOMMENDATIONS & PROGNOSIS:
    Various studies of male domestic abusers typically present clinical personality , often beginning in childhood. One
study found that 90% of domestic abusers presented clinical personality patterns, especially the narcissistic
type (25%), negativist (24%), antisocial (19%), and depressive (19%).i The majority also present with problems of
alcohol or drug abuse.ii
      Mr. Qazi does not present with any of these markers of a domestic batterer. He is without personality disorder
and does not present with antisocial or pathological traits. He reports no history of drug or alcohol abuse, and does
not have a history of substance-related arrests or other markers of drug/alcohol dependence.
 It is strongly recommended that Mr. Qazi be released from detention because of the severe risk to his health and
life – exposure to COVID in jails and prisons in California is extremely elevated. This elevated health risk is a
contributing factor to his generalized anxiety disorder and panic attack.
     It is also recommended that Mr. Qazi be granted a bond to return to his family. . After reuniting with his family, it
is likely that his panic and anxiety symptoms will reduce significantly.

Name of reporting psychologist/evaluator                                 Title
Susan M. Wilde, Psy.D., PSY19673                                         Licensed Clinical Psychologist
Postal Address                                                           Phone

Berkeley, CA 94704
Signature                                                                Date

                                                                         August 6, 2020



iGondolf EW. MCMI-III results for batterer program participants in four cities: Less “pathological” than expected J. Fam. Violence
1999; 14: 1–17.



                                                             Page 3
               Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 9 of 15
                                                                                     Asif Masoom Qazi


ii
 Grann M, Wedin I. Risk factors for recidivism among spousal assault and spousal homicide. Psychology, Crime and Law 2002;
8: 5-23.




                                                         Page 4
                        Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 10 of 15
                                                                  SUSAN M. WILDE, Psy.D., PSY 19673
                                                                            Licensed Clinical Psychologist                                                         cell
Berkeley, CA 94704                                                             last updated 9-25-2019                                                  email hopeandtaste@gmail.com

Formal Education
         2002       Psy.D. multi-cultural clinical psychology, John F. Kennedy University.
                    Dissertation: From Witness to Advocate: A community empowerment course derived from a multi-cultural grounded theory of therapeutic interventions in
                    observable child maltreatment.

         1980       B.S. Chemical Engineering, University of Colorado

Professional License
  2004-present      PSY 19673, Licensed Clinical Psychologist in California

Forensic Expertise and Testimony
                   Licensed Private Practice PSY 19673                                       Evaluations and Testimony for SSI, Immigration, Family Court, Hague, and Criminal Courts
   June 2004-      Expertise and testimony for court cases related to psychiatric disability and to trauma, especially including domestic violence, family trauma, sexual trauma, &
      present      exposure to human rights violations including war, torture, massacre, human trafficking, immigration (asylum, U Visa, waiver, & cancellation cases).

Formal Clinical Experience
                   Licensed Private Practice PSY 19673                                                                                                                    East Bay Area
   June 2004-      Psychologist in private practice offering bilingual psychotherapy, assessment and consultation services with specialization in family therapy, trauma recovery,
      present      personal growth, & social justice with transpersonal/Jungian, and cultural emphasis. Clients include children, adolescents, adults, couples, families, and seniors.
                   Clinical expertise in includes trauma, domestic violence, chemical dependency, acculturation, psychiatric disability, prison psychology & disorders of self.
                      Expertise and testimony for court cases related to psychiatric disability and to trauma, especially including domestic violence, family trauma, sexual trauma,
                   criminal defense, and exposure to human rights violations including war, torture, massacre, human trafficking, immigration (asylum, U Visa, and cancellation
                   cases), and psychiatric disability.

                   Quality Manager Richmond CHAA, & Clinical Supervisor – Clinical & Wraparound Teams                              Community Health for Asian Americans, Richmond CA
     Oct 2011-     Clinical supervision and administrative management of un-licensed Wraparound Facilitators and Family Partners in culturally adapted High Fidelity Wraparound
     Nov 2012      service team for highly distressed marginalized families – 70% Asian American, 30% African American and Latino clients – and individual therapists providing
                   mental health services to children and adolescents. Coordinate care with clinical therapy team, outside agencies such as juvenile probation, homeless services,
                   alcohol and drug treatment, school districts, children’s health and psychiatry services, police, and hospitals.

                   Staff Clinical Psychologist, Correctional Institution                                                                     San Quentin State Prison, San Quentin CA
   July 2006 –     Psychologist organizing and tracking as well as providing mental health and developmental disability screening of incoming newly committed and parole violating
     Aug 2008      adult male inmates, referral and evaluation for placement in level of mental health care, suicide risk assessments, routine case management. Interface with medical
                   providers, custody staff, psychiatry, and mental health professionals to provide adequate screening, treatment planning, program development for state-wide pilot
                   project for day-of-entry health care screenings across disciplines; emergency response, and legal adjudication of mental health risk factors related to legal
                   proceedings for inmates. Coordinate SQ mental health department responsibilities for Clark et al lawsuit settlement, including teaching in service training for staff
                   about developmental disability program, tracking screening results on all current and incoming inmates; co-respond to semi-annual plaintiff conferences.

                    Clinical Supervisor and School and Latino Community Counselor                                                                       New Connections, Concord, CA
  March 2006–       Psychologist providing clinical supervision to MFT interns and lay staff in multiple drug treatment programs in agency, including dually and trebly diagnosable
    July 2006       clients with co-existent mental illness diagnoses and/or HIV sero-conversion: in alternative school providing counseling & assessment mental health, and drug
                    rehab services for marginalized expelled middle- and high-school students.

                    Psychological Assistant PSB 28597                                                                                     Center for Culture and Diversity, El Cerrito CA
    May 2001-       Psychological assistant in private practice offering bilingual psychotherapy and assessment services with special emphasis on family therapy, trauma recovery,
    June 2004       personal growth, and social justice with transpersonal and cultural emphasis. Adults, couples, families, children, adolescents. Supervised by Yvette Flores, Ph. D.,
                    PSY 9495.

                   Mental Health Clinician, previously pre- and post-doctoral intern                                   Berkeley Mental Health, Berkeley CA [Clinic and Mobile Crisis Unit]
   Sept 2001-      Clinician providing emergency and brief therapy and assessment in clinic and via mobile crisis unit, field outreach to homeless individuals with mental illness, in-
   March 2006      clinic officer-of-the-day shift, bilingual individual therapy for diverse adult clients with severe persistent mental illness and/or dual diagnosis. Crisis intervention,
                   provide evaluations for WIC 5150/5585 health and welfare evaluations (involuntary psychiatric hospitalization), coordination with psychiatry, police, APS and CPS
                   reporting, and psychiatric emergencies in the community. Referral to community services for substance treatment, medical, and legal services.

                   Supervised Therapist in School-based Programs in WCCUSD                                                                                    Y Team, Richmond CA
    Aug 2001-      Supervised therapy (pre-licensure) in Spanish and English providing individual counseling for distressed low-income children in elementary school program. Sand
    July 2002      tray, play and verbal psychotherapy for wide range of psychiatric diagnoses.

                   Pre-doctoral Psychologist Intern                                                                                         Family Institute of Pinole Clinic, Pinole CA
    Aug 2000-      Psychologist intern providing short- and long-term family, individual (age 6-60) and couples psychotherapy for distressed clients in a community clinic setting, using
     Mar 2001      psychodynamic, systems and narrative therapy models. Treatment of mood, anxiety, psychotic, substance, sleep, and childhood disorders, adjustment to HIV and
                   progressive disabling medical conditions, with impairment from mild to severe. 60% mandated clients. Weekly live reflecting teams. Court testimony as expert
                   witness on mandated cases. Diverse clients including African American, Latino and Caucasian clients. 25% of therapy cases monolingual Spanish.

                   Clinical Practicum Trainee in School Based Program in WCCUSD                                                                                Y-Team, Richmond CA
    Sept 1999-     Clinical trainee providing short- and long-term individual and family psychotherapy for distressed low-income young adolescent clients (12-16) in a school-based
    June 2000      treatment program. Diverse clients including Latino, southeast Asian refugee immigrant (Iu-Mienh), and African American clients. Mild to high impairment with
                   PTSD, mood and anxiety and substance disorders. Some individual and family therapy conducted monolingually in Spanish.

                   Clinical Practicum Trainee                                                                           East Bay Community Recovery Project (EBCRP), Oakland CA
    Sept 1998-     Clinical trainee co-leading groups, providing short- and long-term individual psychotherapy for substance abuse treatment with dually diagnosed and criminal
    June 1999      justice referral adults, in a community milieu day treatment program. Diverse population, predominantly African American. High to extreme impairment: psychotic,
                   mood, anxiety and substance disorders. Group work with severely mentally ill clients included social skill building, emotional awareness, empowerment, & self care.
                       Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 11 of 15
                                                                                                                                         Susan Wilde (510) 978-0221        2
     Oct 1996-     Ethnographic Practicum Trainee                                                            Japanese American Services of the East Bay (JASEB), Berkeley CA
    June 1997      Ethnographic immersion placement: agency providing language appropriate and culturally sensitive social services to low-income ethnic Japanese seniors.

 Clinical Supervision Qualification and History, Management
   July 2017 –     Clinical Director of Fiddleheads Nature Therapy Camp, in Seeds of Awareness /: Provide individual and group supervision to trainees and interns who provided
       Present     mindfulness interventions in natural locations to children, both in 2-week summer camp sessions and in after-school programs, throughout the Bay Area. April
                   2019: Clinical Director Fiddleheads

                   Maintain supervision qualifications to meet requirements for CAPPIC, California Board of Behavioral Science, and Board of Psychology to clinically supervise MFTi,
  June 2007 –
                   LCSWi and psychology interns and practicum trainees. External supervisor to psychology trainees and MFTis from various agencies.

   Oct 2011 –      (CHAA) Clinical supervision and administrative management of un-licensed Wraparound Facilitators and Family Partners in culturally adapted High Fidelity
    Nov 2013       Wraparound service team for highly distressed marginalized families – 70% Asian American, 30% African American and Latino clients – and individual therapists
                   providing mental health services to children and adolescents.

    July 2006-     Train and supervise unlicensed psychologists working in Reception Center at San Quentin State Prison. Challenging environment in which judgment errors put
  August 2008      supervisee and other staff at grave risk. Supervised critical interviews of monolingual Spanish speaking inmates by staff.

                   Supervised MFTis and lay clinicians in harm reduction/addiction recovery outpatient treatment programs addressing dually and trebly diagnosed adults and
   June 2006-      adolescents. Supervised psychologist assistant performing forensic assessments in private practice setting. Supervised program development for psychologists
 January 2008      (licensed and unlicensed) performing brief intake assessments for mental health and developmental disability, and triage in prison reception center.

Assessment & Testing Experience
                   Clinical, Disability, and Forensic Assessments                                                           Berkeley Mental Health, & Center for Culture and Diversity
   June 2001–      Clinical batteries for diagnostic and treatment planning, testing and evaluation for disability supplemental reports for SSI and SSDI applicants; family, adolescent
                   and child assessment and evaluation relative to child welfare, custody, social justice, immigration and forcible migration challenges, domestic and family violence;
                   criminal forensic assessment for psychopathy and criminality; assessment of cognitive impairments, mental retardation, and developmental disorders in adults and
                   adolescents; child welfare assessment for conflicted custody cases; and needs for services and education. Assessment of trauma and exposure to violence
                   specialization. 340 assorted evaluations conducted in English and/or Spanish.

   Sept 1999-      Assessments                                                                                                                      various clinical training placements
    Mar 2001       Batteries to assess a variety of clinical conditions amongst patients treated in community mental health clinics. 2-3 per academic year.

                   Assessment Teaching Assistant                                                                                                   JFK University, Orinda CA
     Oct 1998-     Teaching test administration, supervising, review, feedback and grading testing assignments, Graded WAIS-III; WMS-III; Bender-Gestalt; Trailmaking; MMPI-2;
    June 1999      MCMI-III; TAT; Rorschach; DAP-HTP; RISB.

Professional Expert Witness Experience
                   Expert Testimony via declaration/deposition, and via testimony as Expert Witness                                         Federal Courts and Superior Courts of CA
    Oct 2002-      Written and court testimony regarding lawsuits related to domestic violence, trauma, child development, family function, immigration (revocation response, U-visa &
      present      asylum applications), child custody, psychiatric disability benefits application hearings, criminal defense, 5150 interventions in the community, formal criteria for
                   placement in level of care, CPS interventions, and assistance to court-appointed special masters on behalf of minor children and wards of the court.

Professional Development
                   Jung and Shamanism Seminar                                                                                                                      San Francisco CA
    Feb 2000–      Bi-monthly therapist consultation group exploring shamanism in relation to analytic Jungian psychology and to self. Facilitated by San Francisco Jungian analyst
                   Carol McRae, Ph.D.

Research Experience
       2010 -      Research for survivors of torture, intimate partner violence, and family violence
                   Acquisition of data from asylum applicants to research hypotheses on psychological impacts of various kinds of extreme violence. Also research on femicide in
                   varying Latin-American countries in contrast to the U.S.

                   Latina Women’s Anxiety Disorders Group                                                                                  Berkeley Mental Health, Berkeley CA
 Oct-Nov 2004      With Rosa Granadillo, Ph.D., co-designed and conducted anxiety disorders group therapy for Latina women in Spanish combining art therapy, cognitive therapy,
                   and guided relaxation. Pre- and post-measures, qualitative and art data. Article and clinician’s manual in progress

                   From Witness To Advocate
    Feb 1998 -     Ongoing data collection and analysis for multicultural grounded theory study of witness interventions in observable child maltreatment situations.

                   Research Assistant                                                                                                                    JFK University, Orinda, CA
 Oct-Dec 1998      Provided research support to Dan Hocoy, Ph.D.; methodology for training clinicians for multicultural competency. Library research and compilation of literature.

Teaching Experience
                   Adjunct Faculty                                                                                    California Institute of Integral Studies, San Francisco CA
    Mar 2013-      Teach core courses and specialization courses in the Masters of Counseling Psychology Program:, Expressive Arts specialization: Human Development and the
     Fall 2018     Family; Family Therapy Theory and Practice; and Couples Counseling.

                   CLARK* Psychologist                                                                                                  San Quentin State Prison, San Quentin CA
    Jan 2007-      Taught weekly annually required refresher course for correctional officers and staff about mental retardation (intellectual disability), cognitive disabilities, and
    July 2008      pervasive developmental disabilities: discourage harassment, encourage referrals for evaluation, explain placement protocols. Also responsible for tracking
                   CLARK testing results of all resident and incoming inmates to meet federal class action requirements. * CLARK Vs. CA is a federal class action lawsuit whose
                   settlement mandates screening, protection, and care of cognitively impaired inmates.
                       Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 12 of 15
                                                                                                                                                  Susan Wilde (510) 978-0221            3
                  FINISH! (Research Support Seminar)                                                                                                        Center for Culture and Diversity
    June 2002-    Taught jointly with Yvette Flores, Ph.D., a seminar to assist and support doctoral students in the social and cultural sciences to make progress and completion of
     June 2010    their dissertation projects. Support, structure, and assistance for all stages of the dissertation for qualitative, quantitative, and evaluation methodologies. Summer
                  session 4 sessions, academic year 8 sessions.

                  Assessment Teaching Assistant                                                                                                         JFK University, Orinda CA
    Sept 1998-    Taught test administration, supervising, review, feedback and grading testing assignments, Graded WAIS-III; WMS-III; Bender-Gestalt; Trailmaking; MMPI-2; MCMI-
    June 1999     III; TAT; Rorschach; DAP-HTP; RISB.

                   Workshop Instructor and Instructor Trainer & Supervisor                                                        Various “Model Mugging” Organizations in U.S.
     Feb 1988-     Leader of intensive workshops teaching self defense, violence prevention and trauma recovery, and personal empowerment, generically known as “model
     Aug 1998      mugging,” primarily to women but also to men and children. Course content includes state-dependent learning using the body, spirit, intellect, and emotional self.
                   Combines psychodynamic, cognitive, behavioral, somatic, and recovery theories to support widening of beliefs and correcting of inaccurate and limiting cognitive-
                   emotional sequences, typical of PTSD. Intervention with psychological crises. Experience included intensive long term work with several clients diagnosed with
                   DID, including numerous interventions and therapeutic referral support. Trained ~800 women, 100 men, 50 teens and trained and supervised 35 instructors.

Business, Organizational and Management Work Experience
                   WildeLife Consulting (Owner)                                                                                                     Oakland & Berkeley CA
     Mar 1995-     Web design, online database management, graphic arts, multimedia and web-based ordering systems. Manage 3-4 projects simultaneously, frequently supervise 2
     May 2004      employees.

                   New World Syndicate (Owner)                                                                                                            Oakland & Berkeley CA
     Nov 1993-     Provided text and cartoon features to the alternative press in the U.S., Canada, and the Pacific rim, most notably Rob Brezsny's Real Astrology column. Managed
      Apr 1997     marketing, contracts, distribution of content and billing. Clients numbered 72 publications world-wide.

                   Worth Defending (Owner)                                                                                     Berkeley, Colo. Springs, Helena (MT), Nashville (TN)
    Apr 1992 –     Founder and owner of Worth Defending which has offered self defense and empowerment courses in four states. Arrangements made to provide instruction for
     Oct 2010      intensive self defense programs for women and hate crime defense courses for gay men. Supervised instruction and managed course planning for intensive courses
                   in remote locations, employed contract employees and recruited and trained new instructors. www.wildelife.com/worth/

                   On Your Side, Inc. (Founder, ED)                                                                                                                    San Francisco CA
      Oct 1990-    Founder, Board Member, and Executive Director of 501(C)3 non-profit California corporation which provided grants to low-income women and girls so that they
      Nov 1993     may enroll in self defense courses. Priority for grants decided on the basis of financial, forensic, and emotional need. In 1991 executive director of international
                   instructor training of 8 trainees with 12 employees.

                   KidPower (Co-Founder and Affiliate)                                                                                                             Santa Cruz CA
      Oct 1988-    One of five founders who created an international children’s personal safety program. KidPower was launched in 1990, has been established in over 40 cities world
                   wide and has taught 60,000 children. Currently serve as KidPower consultant and affiliate.

                   Nuclear Engineer (Safety Analysis)                                                                                             Various Utility Companies in the U.S.
    Sept 1980-     Performed safety-related engineering oversight functions for Diablo Canyon, River Bend, Browns Ferry, Watts Bar and Sequoyah nuclear plants. Duties included
     Feb 1994      Quality Assurance, regulatory commitments database control, industry watch for problematic equipment and human error to prevent repeat failure events, and
                   authoring “screenplay” for and managing utility eployees’ enactment of drill scenario of simulated nuclear accident for regulatory requirement of demonstration of
                   emergency preparedness. Multidisciplinary interface on a variety of engineering problems requiring excellent written and oral communication skills, analytic and
                   holistic analysis, data analysis, and industry coordination after major world nuclear incidents (Chernobyl, TMI)
Presentations
      Oct 2015     “The Use of Expert Psychological Witnesses in Immigration Court Proceedings.” National Immigration Project Conference, Oakland California.

     Sept 2009     “Working with Latina Women Suffering with Anxiety: A Shamanic, Somatic, Art Therapy Approach.” Co-presenter Rosa Granadillo-Schwentker, Ph.D. Presented at
                   the Latino Behavioral Health Institute Conference, Los Angeles.

      Nov 1998     “From Witness to Advocate: Skills for immediate intervention in observed child maltreatment.” Presented at the Twelfth National Conference on Child Abuse and
                   Neglect, Cincinnati.

      Aug 1987     “Methodology for the creation, testing, and execution of emergency preparedness exercise scenarios.” Presented at the International Nuclear Society annual
                   conference, Chicago.
Special Awards
      Mar 1992     Frederick W. Mielke Award , Pacific Gas & Electric Co.
                   Awarded to 5 employees annually for extraordinary community service. Granted for work with women's empowerment & self defense; On Your Side.

Computer           Macintosh, PC/Windows, and Unix: word processing, spreadsheet, desktop publishing, database, project management, graphic design, multi-media production.
Skills             Web design, CGI scripting (Perl, PHP), JavaScript, CSS, VisualBasic, DHTML, online database IM, streaming multi-media. MS Office fluency.

Languages          English and Spanish (fluency); German, Japanese, Ki-Swahili, Arabic, Gaelic (Scots) and Irish, Danish (conversational). Mam, Punjabi (beginning).

Affiliations       American Psychological Association (APA), member. [1997 - present]
                   Domestic Violence Experts Association of CA (DVEA), member. [2006 – present]
                   American Civil Liberties Union
                   Black Lives Matter

References        Yvette Flores, Ph.D., colleague          Maurice Lyons, Ph.D. (retired)               Bryan Port, Psy.D.                          Carol McRae, Ph.D.
                  & previous Clinical Supervisor           San Quentin Sr. Psychologist                 Psychologist, private practice              Jungian Analyst
                  drayflores@gmail.com                     (415) 332-0370                               Berkeley and Walnut Creek                   (415) 550-1085
                  (510) 229-8284                                                                        (510) 849-2739
Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 13 of 15
       Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 14 of 15




To the Honorable Judge Vince Chhabria,

My name is Asif Qazi. I’m from Bangladesh, but I’ve lived in Berkeley since I was 6 years old. I
know you already reviewed my bail application and denied it, and I wanted to write you a letter
to explain my criminal history.

As you know, I have priors. My most recent arrest was for domestic violence. But before that, I
had been out of trouble for a while. I met my wife around 5 years ago, and we began a
relationship around 3 years ago, and she really made an impact on me. Her being in my life made
me want to change, and I really believe I did.

On May 5, 2019, I made a mistake, and I think this mistake is why I think you denied my bail
application. I want to explain what happened—not to justify what happened, but to give context
to where I was at then and where I’m at now. That day, my wife and I had gone to Starbucks in
the morning, and on our way back, we got into an argument. It started by us saying mean things
about our parents (her about my mother, me about her father), and then we started saying mean
and hurtful things about each other. I was driving, and she asked me to let her out at an
intersection. I did, without realizing that she had left her purse and house keys in the car.

She came back, and she needed to get inside the house to put on her uniform and go to work.
But, I didn’t let her in. I was being emotional, and immature, and I’m deeply ashamed for that. I
should have just let her in to get her uniform, given ourselves some space, and then returned to
the problem later. But I kept her locked out, and she called the police.

My wife told the police that things became physical, but the truth is that we have never
physically fought. She later told me that the reason she told the police that things had gotten
physical was so that she could enter the house and get her stuff. I can understand why she did
that, especially because at that time, I wasn’t in the most reasonable mindset either.

I’m ashamed not just because I let my emotions get a hold of me and I didn’t treat my wife with
respect, but also because the police had to come and mediate our argument and
misunderstanding. I’m also ashamed because even though it was just a statement in the police
report and my wife didn’t mean it, there’s a document out there that says that I had hit my wife.
The idea of doing something like that really hurts me.

My dad died two years ago, and ever since, I’ve had a lot of anxiety. I’m telling you this only
because it’s something that I’m working on—recognizing and controlling my feelings, and
knowing when I’m letting my emotions overcome me and how to stay grounded to reality and
what’s important. If I had better understanding and control back then, I wonder whether I would
have let the argument with my wife spiral out of control like that.

As I said, my wife and kids are really important to me, and I need to be with them. My wife and I
have two daughters: Dezirai, who is 9 years old and Soleil, who is 8. My family needs me to be
their father and husband, and to work. My mother lives in Berkeley, and she started depending
on me a lot after my dad died. My only other sibling is in New York and in school. My mother
       Case 3:20-cv-02731-VC Document 511-3 Filed 08/07/20 Page 15 of 15




doesn’t have a car, and before I got locked up I would bring her groceries, take her to her
doctors ’appointments, and help her run the little café she and my dad used to run. She’s been
really lonely, and really worried, about me being here.

If you give me a chance and grant me release, I think I could find a job pretty easily, too. I’m a
union iron worker and before I got detained by ICE, I had two interviews scheduled to be in the
electrician’s union which is better paying. These are pretty coveted jobs, and they are stable and
would really change things for my family.

I also just want to thank you for what you’ve done for the many people who benefited from the
Zepeda Rivas class action. While I’ve been here I’ve been trying to stay connected to the other
guys detained with me, because we’re scared and I think we need each other’s encouragement
and support to stay strong. Through that, I’ve become close and care for everyone in here with
me, and every time you’ve granted someone a release, it’s been really encouraging to see. I’ve
kept in touch with a few of the guys you ordered released, and they’re very much at peace and
doing well with their freedom. I hope to join them and my family soon.

Thank you for your time and consideration.

Sincerely,



Asif Qazi
